DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 ,9, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (USP 10,116,347).
Regarding claim 1, Xu discloses a front-end module architecture in figure 3 that teaches: an antenna (212); a transmitter branch (206); and a receiver branch (210), wherein the antenna (212), the transmitter branch (206) and the receiver branch (210) are connected to an input/output pad (N2), wherein the transceiver front-end (300) is operable in a transmit mode and a receive mode, and wherein the receiver branch (210) comprises: a low noise amplifier (208); a switch (214), wherein the switch (214) alternatively disconnects the low noise amplifier (208) from the input/output pad (N2) and connects the low noise amplifier (208) to the input/output pad (N2), wherein, when the low noise amplifier (208) is disconnected from the input/output pad (N2) by the switch (214), the transceiver front-end (300) operates in the transmit mode, wherein, when the low noise amplifier (208) is connected to the input/output pad (N2) by the switch (214), the transceiver front-end (300) operates in the receive mode, and wherein, when the transceiver (206) front-end is in the receive mode, the low noise amplifier (208) amplifies input signals received by the antenna (212); and a matching network (302) operably connected to the switch (214) and the low noise amplifier (208), wherein the matching network (302) provides both impedance matching and electrostatic discharge protection for the switch (214) and the low noise amplifier (208) (see figure 3 and its description for further details).
Regarding claim 6, Xu discloses a front-end module architecture in figure 3 that teaches: an antenna (212); a transmitter branch (206); and a receiver branch (210), wherein the antenna (212), the transmitter branch (206) and the receiver branch (210) are connected to an input/output (N2) pad, wherein the transceiver front-end (300) is operable in a transmit mode and a receive mode, and wherein the receiver branch (210) comprises:  KUS007-US-NP25a low noise amplifier (208); a switch 214), wherein the switch (214) comprises fully depleted, planar, series-connected n- type field effect transistors (cs1) on a buried insulator layer above a semiconductor substrate, wherein the switch (214) alternatively disconnects the low noise amplifier (208) from the input/output (N2) pad connects the low noise amplifier (208) to the input/output (N2) pad, wherein, when the low noise amplifier (208) is disconnected from the input/output (N2) pad by the switch (214), the transceiver front-end (300) operates in a transmit mode, wherein, when the low noise amplifier (208) is connected to the input/output (N2) pad by the switch (214), the transceiver front-end (300) operates in a receive mode, and wherein, when the transceiver front-end (300) is in the receive mode, the low noise amplifier (208) amplifies input signals received by the antenna (212); and a matching network (302) operably connected to the switch (214) and the low noise amplifier (208), wherein the matching network (302) provides both impedance matching and electrostatic discharge protection for the switch and the low noise amplifier (208) (see figure 3 and its descriptions for more details).
Regarding claim 9, Xu teaches: the matching network comprises: an inductor and a capacitor electrically connected in series between ground and an input terminal of the switch.
Regarding claim 14, Xu discloses a front-end module architecture in figure 3 that teaches: an antenna (212); a transmitter branch (206); and a receiver branch (210), wherein the antenna (212), the transmitter branch (206) and the receiver branch (210) are connected to an input/output (N2) pad, wherein the transceiver front-end (300) is operable in a transmit mode and a receive mode, and wherein the receiver branch (210) comprises:  KUS007-US-NP25a low noise amplifier (208); a switch 214), wherein the 
Regarding claim 17, Xu teaches: the matching network comprises: an inductor and a capacitor electrically connected in series between ground and an input terminal of the switch.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the transmitter branch comprises a power amplifier that, during the transmit mode, generates output signals and wherein the transmitter branch further comprises an impedance transformer that couples the power amplifier to the input/output pad allowing the antenna to transmit the output signals, and  KUS007-US-NP24wherein the switch comprises series-connected n-type field effect transistors and wherein a sum of all drain-source voltages of the series-connected n-type field effect transistors in the switch is greater than a maximum output voltage of the power amplifier to prevent the switch from turning on during the transmit mode.

Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the receiver branch further comprises a second bias resistor electrically connected to an input terminal of the low noise amplifier, and wherein the matching network further comprises a second capacitor electrically connected to between an output terminal of the switch and the second bias resistor.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the receiver branch further comprises a shunt device downstream of the switch and upstream of the low noise amplifier, and wherein the shunt device is in an off state during the receive mode and in an on state during the transmit mode.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to 
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a region of the semiconductor substrate aligned below the switch is a high resistance region.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the receiver branch further comprises a bias resistor electrically connected to the input terminal of the switch enabling different bias voltages to be applied to the input terminal of the switch during the transmit mode and the receive mode, respectively.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a positive bias voltage applied to the input terminal of the switch during the receive mode is equal to an optimal input voltage for the low noise amplifier, and wherein a positive bias voltage applied to the input terminal of the switch during the transmit mode is greater than the positive bias voltage applied during the receive mode.

Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the shunt device comprises a fully depleted planar p-type field effect transistor on the buried insulator layer.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the transmitter branch comprises a power amplifier that, during the transmit mode, generates output signals and wherein the transmitter branch further comprises an impedance transformer that couples the power amplifier to the input/output pad allowing the antenna to transmit the output signals, and wherein a sum of all drain-source voltages of all n-type field effect transistors in the switch is greater than a maximum output voltage of the power amplifier to prevent the switch from turning on during the transmit mode.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a region of the substrate aligned below the switch 
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the receiver branch further comprises a first bias resistor electrically connected to the input terminal of the switch enabling a first bias voltage to be applied to the input terminal of the switch during the transmit mode and the receive mode, and wherein the receiver branch further comprises a second bias resistor electrically connected to the input terminal of the low noise amplifier enabling a second bias voltage that is equal to an optimal input voltage for the low noise amplifier to be applied to the input terminal of the low noise amplifier during the receive mode.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: the receiver branch further comprising a shunt device downstream of the second capacitor and the second bias resistor and upstream of the low noise amplifier, wherein the shunt device is in an on-state during the transmit mode and in an off-state during the receive mode.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the shunt device comprises an n-type fin- type field 
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (571)272-2105 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845